47 N.Y.2d 1010 (1979)
The People of the State of New York, Appellant,
v.
Matthew Salko, Respondent.
Court of Appeals of the State of New York.
Submitted July 2, 1979.
Decided July 10, 1979.
Motion by defendant-respondent for reargument denied. Motion by defendant-respondent and cross motion by appellant to amend the remittitur granted only to the extent that the opinion herein is amended by adding thereto the following: "In addition to the issues addressed in this opinion, the court considered the other contentions made by defendant-respondent in his brief in support of affirmance and concluded such further contentions were without merit." [See 47 N.Y.2d 230.]